Citation Nr: 1734118	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with bilateral sacroiliac joint ankylosis. 

2.  Entitlement to a separate compensable rating for left lower extremity radiculopathy prior to March 14, 2014. 

3.  Entitlement to a separate compensable rating for right lower extremity radiculopathy prior to January 11, 2017. 

4.  Entitlement to service connection for irritable bowel syndrome. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to April 1992, including in Southwest Asia.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, continued a 20 percent disability rating for the lumbar spine disability and denied service connection for irritable bowel syndrome (IBS).

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted separate compensable ratings for left and right lower extremity radiculopathy.  In November 2016, the AOJ granted a separate 10 percent disability rating for the left lower extremity radiculopathy, effective March 14, 2014, and in February 2017, the AOJ granted a separate 10 percent disability rating for right lower extremity radiculopathy, effective January 11, 2017.  As discussed below, the rating criteria governing the evaluation of the lumbar spine disability specifically indicate that that any associated objective neurologic abnormalities, be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2016).  As such, the issues regarding entitlement to higher ratings for lower extremity radiculopathy are included in this appeal, as reflected on the first page of this decision.
  
The Board notes that the Veteran also perfected an appeal for service connection for an acquired psychiatric disorder that was subsequently granted by the AOJ in November 2016.  In an April 2017 statement, the Veteran's representative confirmed that the issue was no longer on appeal. 
Additionally, the Board notes the Veteran filed a notice of disagreement in March 2012 regarding the denial of service connection for headaches, joint, and muscle pain but did not perfect the appeal after issuance of a Statement of the Case in March 2014.  Thus, the issues are not presently on appeal. 

Finally, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, there is no lay or medical evidence of record to suggest that the service-connected lumbar spine disability renders the Veteran unemployable.  Rather, the evidence indicates that the Veteran is still working. Therefore, a claim for TDIU is not raised and need not be further addressed.


FINDINGS OF FACT

1.  For the entire period, the lumbar spine disability has not resulted in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine; the Veteran does not have intervertebral disc syndrome (IVDS).

2.  Resolving doubt in favor of the Veteran, objective findings of left lower extremity radiculopathy associated with the Veteran's lumbar spine disability demonstrated to be mild in severity, are of record as of August 11, 2010.  

3.  Resolving doubt in favor of the Veteran, objective findings of right lower extremity radiculopathy associated with the Veteran's lumbar spine disability demonstrated to be mild in severity, are of record as of September 23, 2010.  

4.  Resolving doubt in favor of the Veteran, objective findings of right and left lower extremity radiculopathy, demonstrated to be moderate in severity, are of record as of January 11, 2017.  

5.  The Veteran is a "Persian Gulf Veteran."

6.  The Veteran has a current diagnosis of IBS, which is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317, and manifested to a compensable degree for a period of at least six months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242 (2016).

2.  Resolving all doubt in favor of the Veteran, the criteria for a separate 10 percent disability rating are met for the period from August 11, 2010 to January 10, 2017, and 20 percent thereafter, for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124, 4.124a, Diagnostic Codes 5242, 8520 (2016).

3.  Resolving all doubt in favor of the Veteran, the criteria for a separate 10 percent disability rating are met for the period from September 23, 2010 to January 10, 2017, and 20 percent thereafter, for right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124, 4.124a, Diagnostic Codes 5242, 8520 (2016).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for IBS as a manifestation of a medically unexplained, chronic multisymptom illness are met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for degenerative disc disease of the lumbar spine with bilateral sacroiliac joint ankylosis, which is currently evaluated as 20 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  He filed a claim for an increased rating on August 11, 2010, alleging that such disability was more severe than reflected by the assigned 20 percent rating and, therefore, an increased evaluation is warranted.

The Veteran's spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds, in pertinent part, that for DCs 5235 to 5243, a 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that higher ratings are not warranted at any point pertinent to the appeal as forward flexion has not been shown to be limited to 30 degrees or less and there has been no finding of favorable or unfavorable ankylosis, or diagnosis of IVDS with prescribed bedrest.  However, as explained below, the Board finds that the Veteran is entitled to separate ratings for lower extremity radiculopathy associated with the lumbar spine disability. 

Regarding the lumbar spine disability rating, the September 2010, March 2014, and January 2017 VA examination reports do not indicate flexion to 30 degrees or less, or any finding of favorable or unfavorable ankylosis.  Similarly, neither private nor VA treatment records indicate flexion 30 degrees or less, or any finding of favorable or unfavorable ankylosis.  

The September 2010 VA examiner noted the Veteran's reports of increased pain, inability to lift between 25-100 pounds, and difficulty climbing stairs due to back pain.  The Veteran reported that he was prescribed pain medication but it caused drowsiness which would interfere with his work, so he chose not to take the pain medication.  The Veteran reported flare-ups three to four times per month lasting 20-25 minutes.  Regarding additional limitation of functional impairment during a flare-up, the Veteran reported that he avoided aggravating activities during flare-ups until pain subsides enough to resume the activity in question, including work.  The Veteran also reported symptoms including stiffness, fatigue, spasms, weakness, decreased motion, as well as numbness and paresthesias primarily in the left leg.  The examiner diagnosed degenerative joint disease in the lumbar spine with radicular symptoms in the bilateral lower extremities. 

The September 2010 VA examiner noted that the Veteran did not use any assistance for ambulation but he did use a back brace at work.  The examiner also noted that the Veteran was able to walk a quarter of a mile and was able to walk for 15-20 minutes.  With respect to functional impairment, the examiner noted that the Veteran denied missing work time although he reported that he gave up exercise, could only split wood a few pieces at a time, and could not jog.  The Veteran reported that he was able to do chores but had to take frequent breaks and he reported that he was independent in his activities of daily living. 

On objective testing, the Veteran had forward flexion to 90 degrees with pain beginning at 75 degrees.  He also had extension to 30 degrees, right lateral bending to 30 degrees, left lateral bending to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The examiner noted that there was no loss of motion with repetition.  The examiner acknowledged that the Veteran had some tenderness with palpation at the base of the spine but noted that there was no guarding of motion, no muscle spasms, no abnormal spinal curvature, and no weakness.  The examiner also noted that the Veteran had no ankylosis.  With respect to the DeLuca considerations, the examiner found that it would be pure speculation to state what the functional decrease in range of motion would be secondary to repetitive movements or flare-ups. 

The Veteran was re-examined in March 2014.  The examiner noted diagnoses of degenerative joint disease of the lumbar spine, bilateral partial sacroiliac joint ankylosis, and radicular symptoms in the bilateral lower extremities.  

The March 2014 VA examiner noted the Veteran's reports of constant back pain, all the time.  The Veteran reported that he took pain medication daily to treat pain located in the lower back, midline.  The Veteran also reported that he expected to start trying injections to improve back pain.  The March 2014 VA examiner noted that imaging studies showed arthritis. 

Regarding flare-ups, the Veteran reported that he had severe flare-ups five or six times in the year prior to the examination, which were brought on by overuse.  The Veteran reported that when the flare-ups occurred, he would stay home from work, rest, and take pain medicine.  He explained that he worked full time at a tire company and that his job involved a lot of lifting, bending, and pulling.  He did not indicate that a physician prescribed bedrest, but rather that he chose not to work on days when his back pain was especially bad and he did not think he could do the physical labor necessary for his job. 

On objective examination in March 2014, the Veteran had forward flexion to70 degrees with no evidence of painful motion.  Range of motion findings for extension, right and left lateral flexion, and right and left lateral rotation, were all normal, with pain beginning at 30 degrees.  The Veteran was able to perform repetitive testing with no additional limitation of motion.  The examiner noted that the Veteran's functional impairment was less movement than normal and pain on movement.  The examiner reported that pain, weakness, fatigability, or incoordination may significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner was not able to describe any functional limitation in terms of degrees of range of motion and explained that to do so would require pure speculation. 

The March 2014 VA examiner also noted that the Veteran had mild tenderness to palpation at L4-S1 paraspinal muscles bilaterally, with no increased warmth, wounds, bruising, redness, or other positive finding.  The examiner noted that the Veteran did not have any muscle spasm or guarding resulting in abnormal gait or spinal contour.  Muscle strength and reflex testing was normal.  The Veteran's sensory examination was normal. 

In January 2017, the Veteran was provided with a VA examination once again.  The January 2017 VA examiner noted the Veteran's reports of recurrent symptoms including back pain with shooting pain down both legs with tingling and numbness. The Veteran described flare-ups of back pain including sharp pain when walking too long or lifting an object.  The Veteran reported that flare-ups occurred three to four times per week and lasted 20 minutes each time with an intensity rated 9 out of 10.  The Veteran also reported functional impairment including inability to have intercourse, do yard work, lift anything, and pain when bending, standing, and sitting for a long time.  

On physical examination, the January 2017 VA examiner noted that the Veteran had forward flexion to 55 degrees, with pain.  He also had extension to 5 degrees, right lateral flexion to 20 degrees, with pain, left lateral flexion to 30 degrees, with pain, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner found that although pain was noted on examination, it did not result in or cause functional loss.  The examiner also found that there was objective evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner also noted that the Veteran was being examined immediately after repetitive use over time.  The examiner found that neither pain, weakness, fatigability nor incoordination, significantly limited functional ability with repeated use over a period of time.

The January 2017 VA examiner noted that the examination was not conducted during a flare-up, and found that the examination was not medically consistent or inconsistent with the Veteran's statements describing functional loss during flare up.  The examiner was unable to answer whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare ups, without resort to speculation.  The examiner explained that the Veteran would need to be examined during flare-ups to make pronouncement to avoid resorting to speculation.

As the Veteran's flare-ups are not predictable as to time and date, the Board finds that a remand for a VA examination during a flare-up is not required as it would be impossible to plan when such flare-up would occur. 

The January 2017 VA examiner found that the Veteran had guarding of the spine but that it did not result in an abnormal gait or spinal contour.   The examiner also noted that the Veteran did not have localized tenderness or muscle spasm of the thoracolumbar spine.  The examiner noted that muscle strength and reflex testing was normal.  The examiner noted that the Veteran did not have ankylosis of the spine. The examiner noted that the Veteran did not have IVDS. The examiner noted that the Veteran regularly used a back brace.  The examiner noted that the Veteran had a steady gait and had no difficulty getting up from a chair, or on and off an examination table.  The examiner noted that the Veteran had some difficulty lying in a supine position and rising but noted that he was able to do so without support.  The examiner also noted that he Veteran was able to heel, toe, and tandem walk with some difficulty.  The examiner also noted that there was objective evidence of pain on passive range of motion testing of the back and that there was no evidence of pain on non-weight bearing testing of the back.

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted at any point pertinent to the appeal.  The Board has considered the DeLuca provisions in reaching this conclusion.  The Board acknowledges the Veteran's reports that he has functional impairment including intermittent flare-ups with overuse as well as difficulty bending, pulling, and rising from a bent position, and that he needed to stop and rest when he experienced flare-ups.  The Board has also considered the Veteran's reports that he is not able to do recreational activities that he once enjoyed.  Significantly, there was no additional limitation of motion found on physical examination after repetitive motion.  See September 2010, March 2014, and January 2017 VA examination reports.  Moreover, the lay and medical evidence does not demonstrate that flare ups, when they occur, are so severe as to limit forward flexion to such a degree that would warrant a higher 40 percent rating.  For these reasons, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing the Board finds that the Veteran's lumbar spine disability does not warrant a higher rating at any time.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the additional pain and rest time as well as inability to perform activities during flare-ups is contemplated in the currently assigned 20 percent disability rating.  

The Board acknowledges that the Veteran has a current diagnosis that includes "ankylosis" of the sacroiliac joints; however, as shown in the VA examination reports, there is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine as required to support a rating in excess of 20 percent. 

Further, a higher rating is not warranted for IVDS as the September 2010 VA examiner did not indicate a diagnosis of IVDS and the March 2014 and January 2017 VA examiners both specifically noted that the Veteran did not have IVDS.  Additionally, VA and private treatment records do not indicate any diagnosis of IVDS or physician-ordered bedrest.  The Veteran does not contend otherwise.  The Board acknowledges that the Veteran has taken five or six days per year off of work in order to rest his back; however, even if such rest were ordered by a physician, which it was not, it would not amount to at least four weeks of bedrest in a 12-month period - the amount required for the next-higher 40 percent disability rating.  

As to separate ratings for any associated neurological impairment, the Board notes that the AOJ granted separate compensable ratings for radiculopathy in the bilateral lower extremities during the pendency of the appeal.  Specifically, in a November 2016 rating decision, the AOJ granted a separate 10 percent disability rating for left lower extremity radiculopathy, effective March 14, 2014.  Then, in February 2017, the AOJ granted a separate 10 percent disability rating for the right lower extremity radiculopathy effective January 11, 2017.  

Resolving doubt in favor of the Veteran, the Board finds that a separate, 10 percent rating for right lower extremity radiculopathy is warranted effective September 23, 2010 and a separate 10 percent rating for left lower extremity radiculopathy is warranted from the date of receipt of the Veteran's claim on August 11, 2010.  Further, the Board finds that 20 percent disability ratings for moderate radiculopathy, are warranted for both lower extremities, effective January 11, 2017.  

Regarding the right lower extremity, the September 2010 VA examination is the earliest objective finding of any associated right lower extremity radiculopathy.  The Board acknowledges that a February 1999 VA treatment record noted the Veteran's complaints of tingling in his hands and feet; however, there was no finding of an association between the same and the lumbar spine disability.  The assessment in February 1999 was carpal tunnel verses peripheral neuropathy.  An electromyography was obtained in February 1999 and the results were normal.  VA clinicians did not affirmatively associate any right lower extremity symptoms with the lumbar spine disability prior to the September 2010 VA examination.  Further, the remaining VA treatment records noted the Veteran's complaints of left lower extremity symptoms prior to the September 2010 VA examination, but there is no indication of right lower extremity complaints. 

With respect to the left lower extremity, the Board finds that the Veteran's left lower extremity complaints began more than one year prior to the claim for increase rating filed in August 2010.  In this regard, treatment records dated in 2003 document the Veteran's complaints of low back pain with occasional radiation into the left leg.  See e.g. January 2003 and October 2003 VA treatment records regarding reports of back pain with radiating pain and/or tingling and numbness down the left leg and over the dorsum of the left foot.  Additionally, an April 2009 VA MRI report was obtained due to the Veteran's left lower extremity complaints reported to be associated with his low back pain.  As the evidence indicates that the Veteran's left lower extremity symptoms were associated with the lumbar spine  more than one year prior to the date of the claim, the August 11, 2010 claim is the earliest possible date for the separate rating for left lower extremity radiculopathy.  

Following physical examination and interview with the Veteran, the September 2010 VA examiner diagnosed degenerative joint disease of the lumbar spine with radicular symptoms of both lower extremities.  The September 2010 VA examination report is supportive of no more than mild radiculopathy in the both lower extremities.  The examiner did not indicate that the Veteran had moderate radiculopathy symptoms in either lower extremity.  In this regard, there was no indication of any muscle atrophy, abnormal reflexes, or any worse than mild pain and/or numbness in the lower extremities.  As the examiner diagnosed the lumbar spine disability as being associated with radicular symptoms in both lower extremities, the Board resolves doubt and finds that the September 2010 VA examination report is supportive of mild, bilateral lower extremity radiculopathy. 

An August 2011 VA treatment record regarding the Veteran's back pain, noted the Veteran's complaint that he sometimes wakes up with both legs feeling numb. 

The March 2014 VA examiner also diagnosed bilateral lower extremity radiculopathy and noted the Veteran's subjective reports of symptoms in both lower extremities.  On objective testing, the examiner determined that the left lower extremity radiculopathy was mild in severity but that the right lower extremity was not affected.  In this regard, muscle strength testing, reflexes, and sensory testing were normal in both lower extremities.  The examiner noted that the Veteran had mild radicular pain in the left lower extremity but none in the right lower extremity.  As testing did not demonstrate moderate radiculopathy in either lower extremity, the report supports no more than a finding of mild radiculopathy in both lower extremities.  

The Board finds that both lower extremities warrant 20 percent ratings for moderate, incomplete paralysis, effective January 11, 2017.  In this regard, the January 2017 VA examiner noted that the Veteran had moderate intermittent pain,  paresthesias and/or dysesthesias, and numbness, in both lower extremities.    

VA and private treatment records do not indicate radiculopathy symptoms more severe than that described above.  Further, VA and private treatment records do not indicate objective findings of right lower extremity radiculopathy prior to September 23, 2010, or beginning within one year prior to August 11, 2010 for the left lower extremity.  See 38 C.F.R. § 3.400(o). 

As for other neurological complaints, as discussed below, the Veteran's bowel symptoms are associated with his IBS disability.  The Veteran has not indicated that any such symptoms are a result of his lumbar spine disability.  To the contrary, the September 2010 and March 2014 VA examination reports documented the Veteran's denial of bowel and/or bladder complaints.  Similarly, the January 2017 VA examiner determined that the Veteran did not have any other signs or symptoms of radiculopathy other than the lower extremity radiculopathy.  

The Board acknowledges that during the January 2017 VA examination, the Veteran reported that he was unable to have intercourse.  However, the January 2017 VA examiner did not identify erectile dysfunction as a neurological effect associated with the lumbar spine disability.  The September 2010 VA examination report noted that the Veteran denied erectile dysfunction.  VA and private treatment records do not indicate any objective findings of erectile dysfunction as associated with the Veteran's lumbar spine disability.  A February 2015 VA treatment record noted the Veteran's complaint that his low back pain was aggravated with sexual activity.  Given that the January 2017 VA examiner did not diagnose erectile dysfunction, the Board finds the Veteran's January 2017 complaint regarding intercourse to be consistent with his complaint in February 2015.  As there is no objective finding of erectile dysfunction, much less an objective finding of erectile dysfunction associated with the lumbar spine disability, at any time, the Board finds that a separate compensable rating for erectile dysfunction is not warranted at this time.  

In reaching these conclusions, the Board has also considered the Veteran's statements that he is entitled to higher ratings for his lumbar spine disability.  In this case, the Board finds that the Veteran is competent to report his experiences of pain, numbness, tingling and any limitations that he observed through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a)(2).  Indeed, the Board considered these statements in its grant of separate, and higher, ratings for radiculopathy associated with the lumbar spine disability.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disabilities.

In sum, resolving all doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating is warranted for right lower extremity radiculopathy, for the period from September 23, 2010 to January 10, 2017; a separate 10 percent disability rating is warranted for left lower extremity radiculopathy for the period from August 11, 2010 to January 10, 2017; and, separate 20 percent disability ratings are warranted from January 11, 2017 for right and left lower extremity radiculopathy, respectively.  However, the Veteran is not entitled to any higher or separate ratings for the lumbar spine disability at any time pertinent to the appeal.  See Hart, supra.

III. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a) (1); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained, chronic multisymptom illness that is defined by a cluster of signs or symptoms; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a). 

A medically unexplained, chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  The term medically unexplained, chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a). 

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to: irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  A diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require that symptoms are present for at least six months prior to the diagnosis and are of sufficient severity to diagnose the specific disorder for at least three months prior to the diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a).  Signs or symptoms which may be manifestations of an undiagnosed illness or a medically unexplained, chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
 (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; 
 (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

There is no dispute that the Veteran has confirmed service in the Persian Gulf.  The Veteran's DD Form 214 reflects that the Veteran was awarded the Southwest Asia Service Medal with three Bronze Stars.  The Board acknowledges that the specific dates of the Veteran's Persian Gulf service are not listed on the DD Form 214; however, an internal VA record indicates that the Veteran served in the Persian Gulf from January 1991 to May 1991.  This is consistent with the indication on the DD Form 214 that the Veteran had four months of foreign service. 
The Veteran has a current diagnosis of IBS. See September 2010 VA examination report. 

IBS is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317.  IBS is specifically listed as a manifestation of a medically unexplained, chronic multisymptom illness under 38 C.F.R. § 3.317 (b)(3). 

Finally, the evidence demonstrates that the Veteran's IBS manifested to a compensable degree for at least six months prior to his diagnosis.  In this regard, a compensable disability rating for IBS requires frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A VA treatment record dated in April 2009 documented the Veteran's complaints of having loose stools three to four times per week.  No diagnosis was rendered at that time.  Subsequently, the September 2010 VA examiner diagnosed IBS based, in part, on the Veteran's reports to the April 2009 VA clinician. 

During the September 2010 VA examination, the Veteran reported that he experienced frequent loose stools since service in the Persian Gulf.  He reported that he most of his stools were very loose, sometimes watery and foul smelling and that he only had one or two formed stools per month.  He also reported that prior to Desert Storm, he usually had two formed stools per day and but that, at the time of the examination, he experienced a loose stool every one or two days.  He also reported that he experienced occasional nausea, cramping, bloating, and sharp abdominal pain on the left side. 

Following review of the Veteran's treatment records and interview with the Veteran, the September 2010 VA examiner noted that the Veteran appeared to have suffered from IBS symptoms since service during Desert Storm.  The examiner specifically cited the aforementioned April 2009 VA treatment record in the discussion.  Based on the finding that the Veteran had experienced IBS symptoms since service, the examiner also found that it was at least as likely as not that the Veteran's IBS was a chronic disability pattern related to a specific exposure event experienced during service in Southwest Asia. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's IBS manifested to a compensable level for at least six months prior to his diagnosis.  As the Veteran is a "Persian Gulf Veteran" and IBS is considered a qualifying chronic disability under 38 C.F.R. § 3.317, the Board finds that the criteria for service connection for IBS are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A rating in excess of 20 percent for thoracolumbar spine disability is denied. 

A separate, 10 percent disability rating for left lower extremity radiculopathy is granted from August 11, 2010 to January 10, 2017, and 20 percent thereafter, subject to the laws and regulations governing payment of monetary benefits.

A separate, 10 percent disability rating for right lower extremity radiculopathy is granted from September 23, 2010 to January 10, 2017, and 20 percent thereafter, subject to the laws and regulations governing payment of monetary benefits.

Service connection for IBS is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


